*16Dissenting Opinion by
Me. Justice Cohen :
The majority recognizes, as it must, that the lower court’s jurisdiction to inquire into this controversy, involving conduct that is arguably a federal unfair labor practice, depends, in the first instance, upon the existence or nonexistence of a complaint which alleges a violation of a collective bargaining contract. Smith v. Evening News Association, 371 U.S. 195 (1962). If the complaint has not so alleged then it must be dismissed. Naturally, there is no need for the lower court to have a hearing on whether there was or continues to be a violation, in fact, of a collective bargaining agreement where no such violations have been alleged. And just as naturally, in determining whether the complaint so alleges, we must confine our attention to what the plaintiff states in that complaint. Having done so, I must frankly note that I find nothing but sheer hypothesis in the majority’s all important jurisdictional statements: “Various allegations of the complaint indicate that the contract continues to exist and that plaintiff suffered, and continues to suffer, damages as a result of appellant’s continuing breach.” and “The complaint further alleges that subsequent to the unlawful termination . . . .” (Emphasis supplied). Because of my emphatic disagreement with the majority’s view of the complaint I am compelled to record its pertinent parts here:
“1. Shaw Electric Company, Inc., is a Pennsylvania corporation with offices at 7634 Fairfield Street, Philadelphia, Pennsylvania, engaged in the electrical contracting business.
“2. The defendant, International Brotherhood Electrical Workers Local Union No. 98, is a union whose members are electrical workers and who has jurisdiction in and for the County of Philadelphia and suburbs of all unionized electrical workers.
*17“3. At the times hereinafter mentioned the plaintiff had a contract with the defendant whereby the defendant would supply unionized electrical workers to perform work for the plaintiff. A true and correct copy of that contract is attached hereto, marked plaintiff’s Exhibit ‘A.’
“4. During and prior to 1956, the plaintiff operated his business with non-unionized employees, one of whom was an individual by the name of Henry Lee.
“5. On or about March 15, 1956, the aforesaid Henry Lee entered the military service.
“6. During the time the aforesaid Henry Lee was in the military service and subsequent thereto the plaintiff entered into a contract with the defendant to employ union help and help supplied by the defendant.
“7. On or about December, 1957, Henry Lee was discharged from the military service and applied for statutory re-employment rights under the Uniform Military Training & Service Act.
“8. At this time, the plaintiff did orally and in writing request that defendant: (a) allow Henry Lee to become a member of defendant union; (b) allow plaintiff to employ Henry Lee. To both of these requests the defendant did refuse.
“9. The United States Department of Employment, Bureau of Veteran Re-employment Rights insisted that plaintiff re-employ the aforesaid Henry Lee and Plaintiff was advised by the government and counsel that unless he did he would suffer serious financial consequences.
“10. In order to satisfy the re-employment provisions of the Uniform Military Training & Service Act, the plaintiff did re-employ the aforesaid Henry Lee in separate jobs so as not to conflict with his unionized help.
“11. On August 9, 1961, as a consequence of the foregoing re-employment of Henry Lee, the defendant did terminate its agreement with the plaintiff.
*18“12. Subsequent to said termination, the defendant did cause its members to picket jobs on which the plaintiff was employed so as to cause plaintiff to lose work which he was then doing.
“13. The plaintiff has attempted to be reinstated by the defendant, but the defendant has refused to reinstate said plaintiff.
“14. Solely as a result of the aforesaid termination the plaintiff has been unable to bid or obtain work requiring unionized help. As a consequence, the plaintiff has suffered irreparable harm and great financial damage.
“15. During the period from August 9,1961 to date plaintiff has suffered financial damages in excess of One Hundred Thousand ($100,000.00) Dollars and will suffer continuing damages in the future by reason of defendant’s actions.
“Wherefore, the plaintiff prays your Honorable Court:
“(a) Preliminarily and after final hearing permanently enjoin defendant from picketing the plaintiff on jobs in which plaintiff is employed or at plaintiff’s place of business or interfering with the conduct of plaintiff’s business in any manner whatsoever.
“(b) Preliminarily and after final hearing, permanently, issue a mandatory injunction requiring defendant to perform in exact accordance with a contract with plaintiff so that he may be able to obtain unionized help.
“(c) Order defendants to pay all damages that have accrued and will continue to accrue by reason of the illegal termination and illegal actions thereafter.
“(d) To grant such other remedies and relief as shall be deemed appropriate under the circumstances.”
It must be obvious from the complaint and the prayer for relief that the conduct of which the plaintiff complains is the union’s picketing and refusal to *19supply plaintiff with unionized labor. But nowhere does the complaint suggest in any way how this conduct is a violation of a collective bargaining agreement. True, it alleges that at one time the union had agreed to supply unionized labor. But it also recognizes and alleges in more than one place — and this is crucial — that the contract was terminated by the union. Nowhere does the complaint indicate that the union had agreed not to terminate the contract or had agreed that it would terminate only for specified reasons and that its reasons in this case violated the contract. In short the complaint neither alleges a past violation of a collective bargaining agreement, a valid subsisting agreement, or a continued violation of a valid subsisting agreement.
There is one, and only one, fact asserted by the complaint which would be grounds for concluding that the union’s picketing and refusal to supply union labor is unlawful — that such conduct was induced by and directed at the employer’s rehiring, pursuant to federal law, one Henry Lee, whom the union refused to admit to membership. But it is not alleged that it is a collective bargaining agreement that makes such conduct unlawful. On the other hand, such conduct is arguably an unfair labor practice. Section 8(b)(2) of the National Labor Relations Act provides: “(b) It shall be an unfair labor practice for a labor organization or its agents ... (2) to cause or attempt to cause an employer ... to discriminate against an employee with respect to whom membership in such organization has been denied or terminated on some ground other than his failure to tender the periodic dues and the initiation fees uniformly required as a condition of acquiring or retaining membership; . . .” 29 U.S.C A §158 (b)(2).
Since the conduct complained of is not a violation of a collective bargaining agreement and is arguably *20an unfair labor practice the lower court has no jurisdiction.
The lower court’s view of the complaint is precisely the same as mine. The final paragraph of its opinion states: “Accepting the averments of the complaint before us, we could not conclude otherwise than that plaintiff was being subjected to picketing in order to compel it to violate the federal law respecting restoration of a discharged veteran to his former employment and thereby to subject itself to possible sanctions.”
Not only does the complaint fail to make out a cause of action which is within the lower court’s jurisdiction but nowhere in its brief or reply .to appellant’s second supplemental brief does the employer even attempt to meet the union’s assertion of the obvious insufficiency of the complaint in respect to allegations which would give the lower court jurisdiction. Not only are the employer’s complaint and briefs insufficient in this respect but also at oral argument employer frankly admitted the “inartfulness” of the complaint in said respect.
In view of the foregoing, how is it that the majority can hypothesize: “Various allegations of the complaint indicate that the contract continues to exist and that plaintiff suffered, and continues to suffer, damages as a result of appellant’s continuing breach.”? The majority’s jurisdictional hypothesis relies entirely upon one thing. Attached to the complaint is a copy of what is alleged to be the agreement between the union and the employer before the union terminated it. In that alleged former agreement are clauses setting forth procedures to be followed in the event that either party decides to terminate the contract. Although the majority does not expressly say so it must be implying that these termination procedures were not followed by the union and that it therefore breached its contract and that the lower court therefore has jurisdic*21tion. But the complaint does not allege the union violated these provisions. These provisions are not in the slightest way alluded to in the complaint as the basis for the cause of action. Even if the union did violate these procedures, the plaintiff’s failure to rely on these provisions and allege a breach of them by the union is only natural since such a breach would not give the plaintiff a right to the relief requested. There is nothing in these procedures which would have prohibited the union from terminating the contract and from refusing to supply unionized employees and from picketing the employer.
How is it that our Court can hypothesize a complaint on behalf of the plaintiff in order to establish jurisdiction? The plaintiff has not complained of the things of which the majority says it complained. Whose complaint is it? Unfortunately, in this case involving what is arguably an unfair labor practice this Court, just as in City Line Open Hearth, Inc. v. Hotel, Motel & Club Employees Union, 413 Pa. 420, 197 A. 2d 614 (1964), has, in my opinion, adduced on its own motion an allegation or set of facts which will fit a federal rule of law that permits the retention of state jurisdiction. Why? We should be as diligent in preserving the exclusive or primary jurisdiction of federal administrative agencies as we are in preserving the exclusive or primary jurisdiction of our own administrative agencies. And this is of especially great importance where the consequence of a failure to do so is a lack of the uniformity vital to sound labor relations.
Because the plaintiff has failed to allege a cause of action resting upon a violation of a collective bargaining agreement and because the alleged conduct is arguably an unfair labor practice, I would hold that the complaint should be dismissed on the ground that the Commonwealth’s jurisdiction is preempted by the jurisdiction of National Labor Belations Board. Ban *22Diego Building Trades Council v. Garmon, 359 U.S. 236 (1959). Accordingly, I find it unnecessary to discuss whether state courts may enjoin violations of collective bargaining agreements in view of the unavailability of such injunctions in federal courts, Norris-LaGuardia Act, 29 U.S.C.A. §104, even in cases involving violations of collective bargaining agreements under §301 of the Labor Management Relations Act, Sinclair Refining Co. v. Atkinson, 370 U.S. 195 (1962), and in view of the requirement that state courts apply to such violations federal law, as derived, inter alia, from federal labor policy. Local 174. Teamsters v. Lucas Flour Co., 369 U.S. 95 (1962).